Citation Nr: 1639696	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-07 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a temporary 100 percent rating under 38 C.F.R. § 4.29 for posttraumatic stress disorder (PTSD), for the periods of October 25, 2011 to November 21, 2011 and December 31, 2012 to March 15, 2013.  

2.  Entitlement to a rating in excess of 50 percent for PTSD, for the periods of April 27, 2009 to October 24, 2011; November 22, 2011 to August 8, 2012; November 1, 2012 to December 30, 2012; and March 16, 2013 to the present. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
March 2011 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was previously before the Board in April 2016.  The appeal was remanded for additional development.  The requested development was completed however the claim must be remanded again for further development.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that a temporary total (100 percent) rating is in effect for PTSD (for hospitalization, under 38 C.F.R. § 4.29) for the period of August 9, 2012 to October 31, 2012.  As the maximum rating has already been awarded for that period, the matter of an increased rating is moot and will not be addressed herein.

The issue of entitlement to a rating in excess of 50 percent for PTSD, for the periods of April 27, 2009 to October 24, 2011; November 22, 2011 to August 8, 2012; November 1, 2012 to December 30, 2012; and March 16, 2013 to the present is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran participated in an inpatient treatment program for psychiatric disability at a VA medical center (VAMC) from October 25, 2011 to November 21, 2011 and December 31, 2012 to March 15, 2013.  



CONCLUSION OF LAW

The criteria for entitlement to a temporary total rating under for PTSD under 38 C.F.R. § 4.29 for the periods of October 25, 2011 to November 21, 2011 and December 31, 2012 to March 15, 2013 are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.29 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Board notes a portion of the Veteran's claim for an increased rating for his service-connected PTSD is being remanded to obtain Social Security Administration (SSA) records.  The Veteran is receiving a total grant of the benefits sought for the periods of October 25, 2011 to November 21, 2011 and December 31, 2012 to March 15, 2013.  Therefore, the Board finds the Veteran is not prejudiced by deciding this portion of his claim without reviewing the outstanding SSA records.  

Thus, with respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  PTSD 

Under 38 C.F.R. §  4.29, a total, 100 percent, rating is assigned when it is shown that a service-connected disability has required hospital treatment in a VA or VA-approved hospital for a period in excess of 21 days.  This is true regardless of whether the hospital admission was for a service-connected disability, as long as hospital treatment for a service-connected disability is instituted and continued for a period of 21 days.  38 C.F.R. § 4.29 (b).  The Veteran is noted to have two periods of inpatient treatment for a psychiatric disability, October 25, 2011 to November 21, 2011 and December 31, 2012 to March 15, 2013, both periods exceeding 21 days.  

A Dallas VAMC report of hospitalization noted the Veteran was admitted to the Substance Abuse Residential Rehabilitation Treatment Program (SARRTP) for substance abuse treatment.  Additionally, this record noted under eligibility data "SC, 50% TO 100% (Verified)."  The Board notes that during this time period the Veteran was 50 percent service-connected for PTSD only.  During this program the Veteran participated in group therapy and other treatments for his psychiatric disabilities to include PTSD.  A November 22, 2011 inpatient discharge note indicated that the Veteran successfully completed the program and was being discharged to his home.  The Veteran's VA treatment records noted that he was admitted to SARRTP again on December 31, 2012 and was discharged following successful completion of the program on March 15, 2013.  

The Board notes that while during his participation in these programs the Veteran received treatment for both PTSD and substance abuse disorders, when the Board cannot differentiate between the effects of a service-connected and nonservice-connected disorder, it must attribute the effects to the service-connected disability.  See Howell v. Nicholson, 19 Vet.  App. 535, 540   (2006); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).  The evidence is therefore at least evenly balanced as to whether the Veteran's hospitalization in excess of 21 days was for his service connected PTSD.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a temporary total rating for the periods of October 25, 2011 to November 21, 2011 and December 31, 2012 to March 15, 2013, under 38 C.F.R. §  4.29 is warranted.    



ORDER

A temporary 100 percent rating for PTSD based on treatment in a VAMC in excess of 21 days, from October 25, 2011 to November 21, 2011 and December 31, 2012 to March 15, 2013, is granted subject to controlling regulations government the payment of monetary rewards.  


REMAND

The Veteran's VA treatment records indicate that he received social security administration (SSA) benefits.  The Veteran first reported receiving social security payments in an October 2011 VA treatment record.  A November 2012 VA treatment record specified that the Veteran was receiving supplemental security income (SSI) benefits.  SSI is awarded to people who are 65 years old or older, blind, or disabled.  It is unclear from the record under which provision the Veteran is entitled to SSI.  Thus, as the SSI records may contain records relevant to the Veteran's claim for entitlement to an increased rating for his service-connected PTSD, his claim must be remanded in order to obtain the outstanding SSI records.  See Golz v. Shinseki, 590 F. 3d 1317, 1323 (Fed. Circ. 2010).    

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for PTSD since service.  After securing the necessary release, take all appropriate action to obtain these records.  Inform the Veteran and provide him with the chance to submit additional records.

3.  Secure for the record from SSA copies of its determination on the Veteran's claim for SSA benefits (and all medical records considered in connection with such claim).  

4.  The RO should then re-adjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


